 Case 2:21-cv-10383-CCC-MF Document 1 Filed 04/28/21 Page 1 of 7 PageID: 1




     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW
                            JERSEY



 JOSEPH RIOTTO                            Civil Action No.

 Plaintiff
 v.

 Fay Servicing, LLC, JOHN DOES            COMPLAINT AND JURY DEMAND
 I-V

 Defendant


                          JURISDICTION AND VENUE

1.     Jurisdiction is appropriately laid in the United States District Court, District

of New Jersey under 28 USC §1331 as this claim is based upon a federal statute and

federal question jurisdiction.

2.     Venue is appropriately laid in the District Court of New Jersey under 28

U.S.C. §1391(b)(2) as the events causing the claim occurred substantially within the

State of New Jersey.

                                      PARTIES

3.     Plaintiff Joseph Riotto owns and resides in real property located at 128 Big

Piece Road in Fairfield New Jersey.

4.     Defendant Fay Servicing, LLC (“Fay Servicing”) in headquartered in Illinois

and maintains a registered agent for service of process in New Jersey at Registered

                                          1
 Case 2:21-cv-10383-CCC-MF Document 1 Filed 04/28/21 Page 2 of 7 PageID: 2




Agent Solutions, Inc. 208 West State Street, Trenton, NJ 08608.

                                      COUNT I

      VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                       15 U.S.C.

5.      Mr. Riotto obtained a loan for personal, family, or household purposes and

the loan is a debt as defined by 15 U.S.C. §1692a.

6.      The loan is secured by a second position mortgage on the primary residence

of Mr. Riotto.

7.      Due to unforeseen financial circumstances, including a catastrophic injury to

Mrs. Riotto, Mr. Riotto defaulted on the loan.

8.      After the default, several years passed without Mr. Riotto receiving a periodic

monthly mortgage statement on the loan or other correspondence relating to the loan.

9.      In early 2019 for the first time in years, Mr. Riotto began receiving loan

related correspondence from SN Servicing Corporation.

10.     During the period of years when Mr. Riotto received no contact relating to the

second mortgage, he entered into a modification agreement with the first mortgage

loan lender. The first mortgage loan is current and performing.

11.     Once contacted by SN Servicing Corporation, Mr. Riotto became greatly

concerned for his financial and household wellbeing. Having understood that it was

a requirement of federal law for the second mortgage lender to send monthly


                                           2
 Case 2:21-cv-10383-CCC-MF Document 1 Filed 04/28/21 Page 3 of 7 PageID: 3




statements and periodic correspondence, Mr. Riotto came to reasonably believe the

second mortgage loan had been forgiven and/or abandoned.

12.   Mr. Riotto retained an attorney to protect his rights.

13.   A key purpose in hiring the attorney was to have all correspondence directed

to the lawyer while Mr. Riotto continued dedicating his time to work and caring for

Mrs. Riotto following her injuries.

14.   In or before June 2019, SN Servicing Corporation became aware that Mr.

Riotto was represented by legal counsel in relation to the mortgage loan.

15.   In April 2020, SN Servicing sent a letter to Mr. Riotto advising that servicing

of the mortgage loan was being transferred to Fay Servicing, LLC.

16.   As part of the transfer of servicing rights, Fay Servicing, LLC obtained

knowledge that Mr. Riotto was represented by legal counsel in relation to the

mortgage loan.

17.   By letter dated May 28, 2020, Fay Servicing, LLC sent debt collection

correspondence directly to Mr. Riotto at his home. The letter states that Fay

Servicing, LLC is “collecting the debt on behalf of: Reliant Loan Servicing, LLC”

and discloses the alleged sum of money owed on the debt.

18.   The May 28, 2020 letter further states “Fay Servicing, LLC is a debt collector,

and information you provide us may be used to collect a debt.”

19.   The May 28, 2020 letter further states:


                                          3
 Case 2:21-cv-10383-CCC-MF Document 1 Filed 04/28/21 Page 4 of 7 PageID: 4




20.   Fay continued to send additional debt collection correspondence directly to

Mr. Riotto each month.

21.   Mr. Riotto received a letter dated October 20, 2020 from Fay Servicing

alleging:




22.   The letter further states “Fay Servicing, LLC is a debt collector, and

information you provide to us will be used for that purpose.”

23.   On or about November 9, 2020, Mr. Riotto sent a letter to Fay Servicing

disputing the allegations of the October 20, 2020 letter, requesting verification of the

debt pursuant to 15 U.S.C. §1692g and advising Fay Servicing:




                                           4
 Case 2:21-cv-10383-CCC-MF Document 1 Filed 04/28/21 Page 5 of 7 PageID: 5




24.      Fay Servicing received the November 9, 2020 letter and responded to it by

sending written correspondence directly to Mr. Riotto at his home on or about

December 24, 2020.

25.      The December 24, 2020 letter from Fay was sent in connection with the

collection of a debt and conveys debt collection information.

26.      The December 24, 2020 letter from Fay further states




27.      Subsequent to receiving the October 20, 2020 letter wherein Mr. Riotto

instructed Fay Servicing to direct all correspondence to his lawyer, Fay Servicing

sent debt collection communications including monthly statements directly to Mr.

Riotto at his home.

28.      Monthly loan statements demanding payment on the loan were sent by Fay

Servicing to Mr. Riotto’s personal home address in November 2020, December

2020, January 2021, February 2021, March 2021 and April 2021.

29.      The Fair Debt Collection Practices Act 15 U.S.C. §1692c(a) prohibits conduct

taken by Fay Servicing. The statute states in part:

      §1692c. Communication in connection with debt collection.
         (a) Communication with the Consumer generally. Without the prior
         consent of the consumer given directly to the debt collector or the express
         permission of a court of competent jurisdiction, a debt collector may not
         communicate with a consumer in connection with the collection of any debt-
           …

                                           5
 Case 2:21-cv-10383-CCC-MF Document 1 Filed 04/28/21 Page 6 of 7 PageID: 6




       (2) if the debt collector knows the consumer is represented by an attorney
       with respect to such debt and has knowledge of, or can readily ascertain,
       such attorney’s name and address, unless the attorney fails to respond within
       a reasonable period of time to a communication from the debt collector or
       unless the attorney consents to direct communication with the consumer;
        …
30.   Fay Servicing did not obtain the prior consent of Mr. Riotto or the express

permission of a court of competent jurisdiction to communicate directly with Mr.

Riotto in connection with the collection of a debt.

31.   Fay Servicing did not attempt to communicate with Mr. Riotto’s attorney.

32.   Fay Servicing did not communicate with Mr. Riotto’s attorney.

33.   Fay Servicing had actual knowledge Mr. Riotto was represented by legal

counsel and that he wanted all debt collection related communications to be sent to

his attorney. Notwithstanding the knowledge, Fay Servicing continued to send debt

collection communications directly to Mr. Riotto in violation of the Fair Debt

Collection Practices Act.

34.   Receiving debt collection communications from Fay Servicing caused

significant stress and anxiety for Mr. Riotto. Specifically, the correspondence

caused a preoccupation of Mr. Riotto and interfered with his ability to focus. The

correspondence negatively impacted Mr. Riotto’s relationship with his wife who has

suffered from a series of injuries and surgeries over the past several years.

35.   As a result of Fay Servicing’s conduct, Mr. Riotto suffered damages.

36.   Mr. Riotto is entitled to all relief available under 15 U.S.C. §1692k including


                                          6
 Case 2:21-cv-10383-CCC-MF Document 1 Filed 04/28/21 Page 7 of 7 PageID: 7




but not limited to statutory damages, actual damages, attorney fees and costs of suit.



                         DEMAND FOR TRIAL BY JURY·

37.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

request a trial by jury on all issues so triable.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

              (a)    Awarding Plaintiff statutory damages;

              (b)    Awarding Plaintiff actual damages;

              (c)    Awarding Plaintiff costs of this Action, including reasonable

attorneys’ fees and expenses;

              (d)    Awarding pre-judgment interest and post-judgment interest; and

              (e)    Awarding Plaintiff such other and further relief as this Court

may deem just and proper.


Dated: April 28, 2021                               By:   /s/ Adam Deutsch
                                                          Adam Deutsch, Esq.
                                                          Northeast Law Group, LLC
                                                          P.O. Box 60717
                                                          Longmeadow, MA 01106
                                                          (413) 285-3646
                                                          (NJ BAR ID 016542010)




                                             7
